Citation Nr: 0304355	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to evaluation in excess of 10 percent for tear of 
anterior cruciate ligament (ACL) with instability, left knee, 
disability, to include a separate compensable rating for 
arthritis of the knee with limitation of motion.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from April 1992 to April 
1996, with 11 years active service prior to April 1992.

This matter comes before the Board on appeal from a July 2000 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued an evaluation of 10 percent disabling.

Review of the record reveals that the RO has concluded that 
the current rating contemplates some limitation of motion.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic code 5257 does not 
contemplate limitation of motion.  Further, there is a 
precedent opinion of the VA's General Counsel confirming the 
point.  Thus, the issue has been recharacterized as set forth 
on the title page.


FINDINGS OF FACT

1.  The appellant was diagnosed with a left knee ACL tear in 
1993 while in active service. 

2.  The appellant was granted service connection for a post 
ACL tear, left knee, disability in 1996.  A rating was 
assigned based on instability.

3.  The veteran's left knee disability is currently 
manifested by arthritis, limitation of motion (LOM) on 
flexion to 120 degrees, and mild instability.  There is 
positive or lax anterior drawer sign and some widening to 
varus valgus stress, especially when a valgus stress is 
applied.  The posterior crucial ligament appears intact.

4.  Moderate recurrent knee subluxation or lateral 
instability has not been more nearly approximated.

CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 10 
percent for left knee disability, due to instability, have 
not been met.  38 U.S.C.A. § § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.41, 4.71a, Diagnostic Code 
(DC) 5257 (2002).

2.  The criteria for a separate 10 percent rating, but no 
more, based on arthritis of the left knee with slight 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.41, 4.71a, 
DCs 5010-5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a March 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter instructed the appellant to inform 
the RO of any additional information he desired the RO to 
obtain for him and to forward any evidence in his possession 
which he desired considered.  In addition a December 2001 
letter has informed him of information he should submit and 
what evidence the VA would get.  Therefore, the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regards to the duty to assist, the RO obtained treatment 
records which the veteran identified and arranged a VA 
medical examination of the veteran.  All of the records 
associated with those actions have been associated with the 
claim file. Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Historically, the appellant's service medical records reflect 
that, while in active service, he presented at a clinic in 
April 1993 and related a history of left knee instability.  
Physical examination revealed LOM and an ACL deficit.  A June 
1995 VAX examination report included a diagnosis of 
degenerative arthritis, both knees.  Arthritis was not 
confirmed by x-ray at that time.  As noted above, in a 
February 1996 rating decision, the appellant was granted 
service connection for his left knee disability and evaluated 
at 10 percent disabling.  The initial rating was assigned 
based on instability.  He requested an increased evaluation 
in June 2000.

A July 2000 VA medical examination revealed the appellant's 
left knee to have a range of motion on flexion of 0 to 120 
degrees with positive or lax anterior drawer sign.  (A full 
range of knee motion is 0 to 140 degrees.  38 C.F.R. § 4.71 
Plate II.)  The posterior cruciate ligament appeared intact.  
There was widening to varus valgus stress, especially when a 
valgus stress was applied.  The examination report reflects a 
diagnosis of left ACL injury with instability and possible 
mild to moderate degenerative changes in the left knee.  A 
June 2000 x-ray examination report on the appellant's left 
knee reflects a small amount of spurring along the superior 
aspect of the patella with joint spaces well maintained.  
There were no other abnormalities.

A January 2001 treatment note revealed no particular 
instability, with motion from 0 to 135 degrees.  There was 
crepitation on motion with a report that a review of 
x-rays showed arthritis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Evaluations are based on functional impairments 
which impact a veteran's ability to pursue gainful 
employment.  38 C.F.R. § 4.10 (2002).  

Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2002).  
Not all disabilities will show all the specified rating 
criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21 (2002).  The higher 
of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant currently is evaluated under DC 5257, knee, 
other impairment of: recurrent subluxation or lateral 
instability.  Slight instability qualifies one for an 
evaluation of 10 percent and moderate instability qualifies 
one for an evaluation of 20 percent.  In light of the medical 
examination report, the Board finds that the appellant is 
appropriately evaluated at 10 percent disabling, as his 
symptomatology more closely approximates that of mild 
instability.  38 C.F.R. § 4.7 (2002).  A higher evaluation of 
20 percent is not warranted, as the examination report does 
not reveal symptomatology which reasonably may be categorized 
as moderate.  Further, while the appellant stated there was 
effusion of his left knee, the examination report did not 
reveal effusion or dislocated similunar cartilage.  In 
January 2001 there was no significant instability shown.  
Therefore, neither is an evaluation of 20 percent under DC 
5258 indicated.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for instability, left knee.  
Accordingly, the evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

The most recent medical evidence on file, however, clinically 
establishes X-ray evidence of arthritic changes in the left 
knee with slight limitation of motion.  Thus a 10 percent 
rating, but no more is warranted under DC 5010-5003.  To 
warrant a higher rating there would need to be limitation of 
knee motion to a compensable degree under either DC 5260 or 
5261.  A 20 percent rating would be assigned under these 
codes if there were limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  As this degree of 
limitation is not shown, there is no basis for assigning a 
rating in excess of 10 percent.


ORDER

An evaluation in excess of 10 percent for tear of ACL with 
instability, left knee, disability is denied.

Entitlement to a separate 10 percent rating, but no more, for 
arthritis of the left knee with limitation of motion is 
granted subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

